                 Case 1:19-cv-02973-GHW Document 52 Filed 06/17/20 Page 1 of 1
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
                                                                  DOC #:
                                                                  DATE FILED: 6/17/20




       Lisa Skruck, Esq.
       LSkruck@kdvlaw.com


                                                       June 16, 2020

       The Honorable Gregory H. Woods
       United States District Judge
       United States Courthouse                                     MEMORANDUM ENDORSED
       500 Pearl Street
       New York, New York 10007


               Re.:    Williams v. Construction & Realty Services Group, Inc. et al.
                       1:19-cv-02973-GHW


       Dear Judge Woods:
                Further to our last update in the above-referenced case, the parties expect to sign the
       settlement agreement this week. The parties therefore request to be excused from filing a joint pre-
       trial order as is currently calendared for June 17, 2020.
             The parties will update the Court when the settlement has been finalized and payment has
       been made.
               We thank the Court for its consideration of this matter.


                                                               Sincerely,




                                                               Lisa Skruck

Application granted. The deadline for the parties to file the joint pretrial order, and all other pretrial materials, is
extended to July 8, 2020.
SO ORDERED.
                                                                               _____________________________________
Dated: June 17, 2020                                                                  GREGORY H. WOODS
                                                                                     United States District Judge
